HAWKINS, J.
Conviction is for burglary of a private -residence; punishment being 18 years in the Penitentiary. No bills of exception or statement of facts is found in this record. We notice that inadvertently the sentence fails to give appellant the benefit of the indeterminate sentence law, as provided in article 775, C. O. P. The provisions of said statute appear to be mandatory. The sentence therefore will be .reformed to decree appellant’s confinement in the Penitentiary to be for not less than 5 nor more than 18 years.
As reformed, the judgment is affirmed. ,